
	

114 SRES 240 IS: Recognizing the National Aeronautics and Space Administration and its partners for the success of the historic flyby of Pluto by the New Horizons spacecraft.
U.S. Senate
2015-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 240
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2015
			Mr. Markey (for himself, Ms. Mikulski, Mr. Nelson, Mr. Gardner, Mr. Peters, Mr. Cardin, and Mr. Bennet) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Recognizing the National Aeronautics and Space Administration and its partners for the
			 success of the historic flyby of Pluto by the New Horizons spacecraft.
	
	
 Whereas, in 1930, from the Lowell Observatory in Flagstaff, Arizona, Clyde Tombaugh discovered Pluto, the ninth largest known body orbiting the sun;
 Whereas, on January 19, 2006, the New Horizons spacecraft launched on an Atlas V launch vehicle from the Space Launch Complex 41 at Cape Canaveral Air Force Station in Florida;
 Whereas, on July 14, 2015, after a 91/2-year journey, the New Horizons probe successfully flew within approximately 7,800 miles (12,500 kilometers) of the surface of the dwarf planet Pluto;
 Whereas the National Aeronautics and Space Administration (referred to in this preamble as NASA) has now completed missions to each of the 9 largest planetary bodies orbiting the sun; Whereas the successful New Horizons mission to Pluto was achieved through years of planning, research, design, testing, and mission operations conducted by the dedicated scientists, engineers, and staff at NASA and affiliated academic and private sector partners;
 Whereas the New Horizons mission was the first mission to study Pluto, the moons of Pluto, and other planetary building blocks within the Kuiper Belt, which is the ring of icy objects that surrounds the solar system beyond the orbit of Neptune;
 Whereas the findings of the New Horizons interplanetary space probe have demonstrated the great scientific value of the continued exploration of Pluto and the outer-region of our solar system;
 Whereas New Horizons is the first mission to collect high-resolution images and a variety of other data about the geological and atmospheric composition of Pluto as well as the space environment near Pluto and the moons of Pluto;
 Whereas the initial images and data returned from the New Horizons spacecraft have already led to new discoveries about Pluto, the moons of Pluto, and the space environment near Pluto;
 Whereas images of Pluto show ice mountains that have never been seen before and that are comparable in height to the Rocky Mountains;
 Whereas images of Charon, the largest moon of Pluto, show deep canyons and a row of cliffs and troughs stretching 600 miles wide;
 Whereas images of Pluto and Charon show a lack of impact craters, suggesting that their relatively young surfaces have been reshaped by internal geological activity;
 Whereas the data collected by instruments on the New Horizons spacecraft confirms that the Pluto system contains a large amount of frozen water, which is considered an essential building block of life;
 Whereas the data collected by the New Horizons spacecraft will continue to provide scientific insight, data to train the next generation of planetary scientists, and inspiration to humanity for years to come; and
 Whereas the New Horizons spacecraft could continue traveling to the far edges of our solar system and could be capable of exploring the Kuiper Belt and collecting data on our solar system that is not detectable from any other spacecraft or telescope due to its unique position, instrumentation, and long-lasting power supply: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the National Aeronautics and Space Administration (referred to in this resolving clause as NASA), the Johns Hopkins University Applied Physics Laboratory in Maryland, the Southwest Research Institute in Colorado, and the academic and private sector partners of the New Horizons mission for their roles in the historic flyby of Pluto by the New Horizons spacecraft;
 (2)recognizes the importance of the New Horizons mission to the long-term exploration of the solar system by NASA and the training of the next generation of planetary scientists;
 (3)recognizes the importance of the continued pursuit of robotic space exploration missions by NASA, which enable extraordinary scientific discoveries about the nature and origin of our solar system and beyond; and
 (4)recognizes the significance of the scientific and engineering research by NASA with respect to stimulating economic growth, strengthening national competitiveness, and inspiring humankind.
			
